MEMORANDUM **
Federal prisoner Douglas Joseph Carpa appeals pro se from the district court’s orders denying his Federal Rule of Civil Procedure 60(b) motion to set aside judgment in his 42 U.S.C. § 1983 action against various prison officials. We have jurisdiction under 28 U.S.C. § 1291. We review de novo questions of mootness. Foster v. Carson, 347 F.3d 742, 745 (9th Cir.2003). We affirm in part, reverse in part, and remand.
The district court correctly dismissed Carpa’s claims for injunctive relief as moot, with the exception of Carpa’s claims for expungement of records, which were not mooted by his transfer to a different facility. The district court improperly dismissed Carpa’s claims for damages as moot because these claims relate to compensating Carpa for past injuries allegedly caused by Defendants. See Wilson v. State of Nev., 666 F.2d 378, 380 (9th Cir.1982) (stating that relocation to a different facility does not necessarily moot all claims). We therefore affirm in part, reverse in part, and remand to the district court to consider Carpa’s claims for damages and expungement of records.
The parties shall bear their own costs on appeal.
*450AFFIRMED in part, REVERSED in part, and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.